Name: 93/364/EEC: Commission Decision of 18 June 1993 concerning certain protection measures relating to classical swine fever in Germany
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  tariff policy;  means of agricultural production;  animal product
 Date Published: 1993-06-22

 Avis juridique important|31993D036493/364/EEC: Commission Decision of 18 June 1993 concerning certain protection measures relating to classical swine fever in Germany Official Journal L 150 , 22/06/1993 P. 0047 - 0050COMMISSION DECISION of 18 June 1993 concerning certain protection measures relating to classical swine fever in Germany(93/364/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10, paragraph 4 thereof, Whereas outbreaks of classical swine fever have re-occurred in different parts of Germany; whereas some of the outbreaks have occurred in parts with a high density of pigs; Whereas it appears that repeated cases are caused by spread from feral pigs; Whereas in view of the trade in live pigs, fresh pigmeat and certain meat-based products these outbreaks are liable to endanger the herds of other Member States; Whereas, since it is possible to identify a geographically limited area which presents a particular risk, the restrictions on trade can be applied on a regional basis; Whereas, in accordance with the provisions of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Regulation (EEC) No 91/625/EEC (4), Member States shall ensure that swill for the feeding of pigs must be heat-treated so as to ensure the destruction of the classical swine fever virus; Whereas Germany has taken measures in accordance with Council Directive 80/217/EEC and, furthermore, has introduced further measures within the affected areas; Whereas, however, in order to prevent the spread of disease to other parts, it is necessary that Germany should introduce appropriate measures of an equivalent level; Whereas it appears essential to launch an information campaign concerning swill feeding and reinforce measures to eradicate swine fever in feral pigs; Whereas it is necessary to implement national measures, including those given in Annex III, to guarantee the efficient implementation of the Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Germany shall not send to other Member States live pigs coming from those parts of its territory described in Annex I. 2. Germany shall not send to other Member States breeding pigs and production pigs originating from a holding situated in the area described in Annex II unless they come from a holding where no live pigs have been introduced during the 21 day-period immediately prior to the dispatch of the pigs in question. 3. The clinical examination required in Council Directive 64/432/EEC (5) shall be carried out for pigs originating in areas listed in Annex II and destined for intra-Community trade on the farm of origin in the case of pigs aged under three months. The examination shall comprise all pigs and related facilities on the holding of origin. The animals shall be identified in such a way that the holding of origin can be ascertained. Intra-Community movements of the animals referred to above shall only be allowed following advance notification to the competent authority in the Member State of destination. Article 2 Germany shall introduce appropriate measures of an equivalent level to ensure that the disease is not spread from those parts of its territory which are subject to restrictions to other parts. Article 3 1. Germany shall not send to other Member States fresh pigmeat and pigmeat products obtained from pigs coming from holdings situated in parts of its territory described in Annex I and slaughtered after the date given in the Annex. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (6). Article 4 1. The health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from Germany must be completed by the following: 'Animals in accordance with Commission Decision 93/364/EEC of 18 June 1993 concerning certain protection measures relating to classical swine fever in Germany'. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964, on health problems affecting intra-Community trade in fresh meat (7) accompanying pigmeat sent from Germany must be completed by the following: 'Meat in accordance with Commission Decision 93/364/EEC of 18 June 1993 concerning certain protection measures relating to classical swine fever in Germany'. 3. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976, on animal health problems affecting intra-Community trade in meat products (8) accompanying meat products sent from Germany must be completed by the following: 'Products in accordance with Commission Decision 93/364/EEC of 18 June 1993 concerning certain protection measures relating to classical swine fever in Germany'. Article 5 Germany shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation, and shall furnish proof of such disinfection. Particular attention shall be paid to vehicles circulating in the parts of the territory listed in the Annexes. Article 6 Measures to control and eradicate classical swine fever in feral pigs shall include those given in Annex III. Article 7 Germany shall: (a) launch a campaign with a focus on preventing the spread of classical swine fever through the feeding of waste food (swill) to pigs. The campaign should include information on the spread of classical swine fever, disease eradication, the potential trade implications and on ways to ensure safe waste food disposal and should target pig holders and owners of restaurants and similar catering facilities; (b) by 1 July 1993 report to the Commission on the implementation of the campaign referred to under (a) including at the level of each Laender: - the number of holdings authorized, in accordance with Article 15 (3) of Directive 80/217/EEC, to carry out treatment of swill to be fed to pigs, - the number of restaurants and similar catering facilities from which the collection of waste food (swill) is authorized. Article 8 The Commission will follow developments in the situation and may amend this Decision in the light of such developments and of the results of adopted plans for the eradication of classical swine fever in feral pigs as provided for in Article 6 (a) of Directive 80/217/EEC. Article 9 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 10 This Decision is addressed to the Member States. Done at Brussels, 18 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 47, 21. 2. 1980, p. 11. (4) OJ No L 377, 31. 12. 1991, p. 1. (5) OJ No 121, 29. 7. 1964, p. 1977/64. (6) OJ No L 47, 21. 2. 1980, p. 4. (7) OJ No 121, 29. 7. 1964, p. 2012/64. (8) OJ No L 26, 31. 1. 1977, p. 85. ANNEX I Parts of the territory of Germany subject to prohibitions due to classical swine fever 1. In Bundesland Niedersachsen, Regierungsbezirk Lueneburg, the Kreise: Stade, Rotenburg, Harburg and Lueneburg. From 27 April 1993 as regards pigmeat and pigmeat products referred to in Article 3. 2. In Bundesland Mecklenburg-Vorpommern, the Kreise: Guestrow, Teterow, Ribnitz-Damgarten and Rostock. From 5 May 1993 as regards pigmeat and pigmeat products referred to in Article 3. ANNEX I Parts of the territory of Germany subject to prohibitions due to classical swine fever 1. In Bundesland Niedersachsen, Regierungsbezirk Lueneburg, the Kreise: Stade, Rotenburg, Harburg and Lueneburg. From 27 April 1993 as regards pigmeat and pigmeat products referred to in Article 3. 2. In Bundesland Mecklenburg-Vorpommern, the Kreise: Guestrow, Teterow, Ribnitz-Damgarten and Rostock. From 5 May 1993 as regards pigmeat and pigmeat products referred to in Article 3. ANNEX II Parts of the territory of Germany subject to special control measures due to classical swine fever 1. In Bundesland Niedersachsen, Regierungsbezirk Lueneburg, the Kreise: Stade, Rotenburg, Harburg, Lueneburg, Cuxhaven, Osterholz, Verden, Soltau-Fallingbostel, Uelzen, Luechow-Dannenberg; in Bundesland Mecklenburg-Vorpommern, the Kreis: Hagenow; in Bundesland Schleswig-Holstein, the Kreise: Herzogtum Lauenburg, Pinneberg and Steinburg; Hamburg. 2. In Bundesland Mecklenburg-Vorpommern, the Kreise: Guestrow, Teterow, Ribnitz-Damgarten, Rostock, Butzow, Sternberg, Lubz, Waren, Malchin, Grimmen and Stralsund. 3. In Bundesland Nordrhein-Westfalen: Regierungsbezirk Detmold. 4. In Bundesland Rheinland-Pfalz, Regierungsbezirk Rheinhessen-Pfalz, the Kreis: Pirmasens. ANNEX III 1. For the areas listed in Annex I and Annex II (4) the following shall apply: (a) culling and hunting of feral pigs can only be organized with the prior consultation and approval of the competent authority and take place under its control; (b) all feral pigs found dead or shot are subject to laboratory examination for classical swine fever. Following this sampling, the carcass shall be treated as high risk material as defined in Article 3 of Council Directive 90/667/EEC (1); (c) measures taken to reduce the population of feral pigs shall ensure that possibly infected feral pigs are not idspersed outside the area; (d) domestic pigs shall be confined in such a way that direct and indirect contact between them and feral pigs is impossible. 2. The measures referred to under paragraph 1 shall be applied within the context of Article 2. (1) OJ No L 363, 27. 12. 1990, p. 51.